                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

3M COMPANY,

         Plaintiff,

v.                                                                  Case No: 8:20-cv-1003-T-35CPT

TAC2 GLOBAL, LLC,

         Defendant.


                         NOTICE OF PENDENCY OF OTHER ACTIONS

          In accordance with Local Rule 1.04(d), I certify that the instant action:

            IS           related to pending or closed civil or criminal case(s) previously filed in this
                         Court, or any other Federal or State court, or administrative agency as
                         indicated below:




     X      IS NOT       related to any pending or closed civil or criminal case filed with this Court,
                         or any other Federal or State court, or administrative agency.

     I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
 ACTIONS upon each party no later than fourteen days after appearance of the party.


 Dated: May 18, 2020

                                                             /s/ Amy E. Stoll
                                                             Amy E. Stoll, Esquire
                                                             Florida Bar No. 150959
                                                             Richard C. Alvarez, Esquire
                                                             Florida Bar No. 031615
                                                             Older Lundy & Alvarez
                                                             1000 West Cass Street
                                                             Tampa, Florida 33606
                                                             Phone: (813) 254-8998
                                                             Fax: (813) 839-4411
                                                             astoll@olalaw.com
                                                             jblanchette@olalaw.com
                                      CERTIFICATE OF SERVICE
        DEFENDANT’S COUNSEL HEREBY CERTIFIES that on May 18, 2020, a true and correct copy of
this Notice was electronically filed with the Clerk of Court using the CM/ECF system so that notice will be
sent to all counsel of record.
                                                                 /s/ Amy E. Stoll
                                                                 Amy E. Stoll, Esquire
                                                                 Florida Bar No. 150959
